EXHIBIT 10.3
Amendment No. 1 to Offer Letter
This Amendment No. 1 dated April 22, 2011, to the Offer Letter dated July 22,
2010 (the “Offer Letter”), is made by and between Ancestry.com Inc. and Joshua
Hanna.
The Offer Letter is amended by replacing in its entirety the text of the Offer
Letter that reads:
(i) any person or entity other than a stockholder of the Company (or any parent
corporation) as of the date of this offer letter becomes the beneficial owner,
directly or indirectly, of securities of the Company (or any parent corporation)
representing fifty percent (50%) or more of the total voting power of all of the
Company’s (or any parent corporation’s) then outstanding voting securities,
With the following text:
(i) any person or entity other than Spectrum Equity Investors V L.P.
(“Spectrum”) or persons or entities jointly filing Schedule 13G in respect of
the Company’s voting securities as of the date of this offer letter becomes the
beneficial owner, directly or indirectly, of securities of the Company (or any
parent corporation) representing fifty percent (50%) or more of the total voting
power of all of the Company’s (or any parent corporation’s) then outstanding
voting securities,
Except as expressly provided for in this Amendment No. 1, this Amendment No. 1
will not modify, amend, supplement or waive any provision of the Offer Letter.

          ANCESTRY.COM INC.    
 
       
By
  /s/ Timothy Sullivan    
 
 
 
Name: Timothy Sullivan    
 
  Title: Chief Executive Officer    
 
        Accepted and agreed as of the date first above written.    
 
        /s/ Joshua Hanna           Name: Joshua Hanna    

 

 